PEE CURIAM.
The appeal in No. 17178, is from the judgment of the District Court denying appellant’s petition for letters of administration d. b. n., c. t. a. We have examined the record and find no abuse of discretion.
In No. 17181, appeal is taken from the District Court’s denial of a motion for summary judgment in which appellant Emilia L. Powell claimed the entire cor*275pus of the trust estate in fee. We hold that, appellant’s rights with respect to the trust estate are res judicata by our decision in Powell v. National Savings and Trust Company, 111 U.S.App.D.C. 290, 296 F.2d 412, cert. denied, 368 U.S. 946, 82 S.Ct. 387, 7 L.Ed.2d 343 (1961).
The judgments in Nos. 17178 and 17181 are
Affirmed.